Exhibit 12.1 Statement of Computation of Ratio of Earnings to Fixed Charges (in millions) Six Months Ended June 30, 2005 2006 2007 2008 2009 Earnings Income From Continuing Operations * 138.6 158.5 132.7 115.5 78.3 Fixed Charges 93.4 101.9 119.6 165.8 77.9 Distributed Income of Investments in Unconsolidated Affiliates 37.1 63.5 122.9 146.1 89.2 Capitalized Interest (6.8 ) (10.7 ) (11.0 ) (19.2 ) (10.5 ) Total Earnings 262.3 313.2 364.2 408.2 234.9 Fixed Charges Interest Expense 81.9 86.2 101.2 140.0 64.4 Capitalized Interest 6.8 10.7 11.0 19.2 10.5 Rental Interest Factor 4.7 5.0 7.4 6.6 3.0 Total Fixed Charges 93.4 101.9 119.6 165.8 77.9 Ratio:Earnings / Fixed Charges 2.81 3.07 3.04 2.46 3.02 *Excludes discontinued operations, gain on sale of assets, provision for income taxes and equity in earnings of unconsolidated affiliates.
